Citation Nr: 0801970	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-37 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an evaluation in excess of 60 percent for 
service-connected bronchitis.

2.  Entitlement to an evaluation in excess of 20 percent for 
service-connected bilateral hearing loss.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, dated in January 
2006 and September 2006, by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The veteran testified at a video conference before the 
undersigned Veterans Law Judge in December 2007.

The veteran's attorney made a motion to advance the veteran's 
case on the docket at the time of the hearing in December 
2007.  The motion was granted on the record at the hearing.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran was granted service connection for bronchitis by 
way of a Board decision dated in November 2005.  The RO 
implemented the Board's decision by means of a rating 
decision dated in January 2006.  The RO granted service 
connection and awarded a 60 percent disability evaluation.  
The veteran has disagreed with the disability evaluation 
assigned.  

The RO evaluated the veteran's disability under Diagnostic 
Code 6600 pertaining to bronchitis.  See 38 C.F.R. § 4.97 
(2007).  Under Diagnostic Code 6600 a 60 percent evaluation 
is assigned where there is Forced Expiratory Volume in one 
second (FEV-1) of 40- to 55-percent predicted, or; the ratio 
of FEV-1/ Forced Vital Capacity (FVC) of 40 to 55 percent, 
or; Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 40- to 55-percent 
predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).

A 100 percent evaluation is for consideration where there is 
FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC 
less than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.

The RO relied on pulmonary function tests (PFTs) done in 
August 2001, and January 2004, respectively, to determine the 
60 percent evaluation in January 2006.  The RO noted that the 
veteran had an FEV-1 value of 49 percent in August 2001, 
which was reported on the VA examination of November 2002.  
The RO also noted that the veteran had an FEV-1 value of 46 
percent in January 2004.  A review of the rating criteria 
does show that either of the values for FEV-1 would justify a 
60 percent evaluation. 

The RO also denied a higher evaluation for bronchitis by way 
of a statement of the case issued in November 2006.  There 
the RO evaluated the results of a VA respiratory examination 
from April 2006, to include a PFT.  The PFT demonstrated pre-
bronchodilator values of FVC of 1.99 (67 percent of predicted 
value) and FEV-1 of 0.76 (33 percent of predicted value).  
The FEV-1/FVC ratio was 38 percent.  The veteran had post-
bronchodilator values of FVC of 2.78 (93 percent of predicted 
value) and FEV-1 of 0.98 (43 percent of predicted value).  
The RO determined that the 43 percent of predicted value for 
the post-bronchodilator FEV-1 result only satisfied the 
criteria for a 60 percent disability evaluation.  

The Board notes that the RO did not consider the FEV-1/FVC 
ratio provided in the August 2001 and January 2004 PFT 
results.  The ratio from August 2001 was 46 percent.  The 
ratio from January 2004 was 35 percent.  The 35 percent value 
could justify a 100 percent evaluation.  

There was no ratio provided for the post-bronchodilator PFT 
from April 2006.  The Board notes that, in most cases, the 
post-bronchodilator results are to be used.  See 38 C.F.R. 
§ 4.96 (2007).  However, in doing the division of the two 
values, the veteran would appear to have a 35 percent FEV-
1/FVC ratio there as well.  Again, possibly warranting a 100 
percent evaluation.

The Board notes that the veteran submitted a statement from 
C. C. Cartwright, M.D., in May 2003.  The statement was made 
in support of the veteran's then pending claim for service 
connection for bronchitis.  Dr. Cartwright stated that 
pulmonary function studies were done in March 2003.  He said 
the results showed severe obstructive ventilatory impairment, 
with a negative bronchodilator challenge.  The results of 
that test are not of record.  The veteran should be asked to 
provide the records from Dr. Cartwright, to include the March 
2003 PFT, or authorize the RO to obtain them.

The veteran reported that he continued to receive treatment 
for his bronchitis from his private physician at the time of 
his VA respiratory examination in April 2006.  He also stated 
that he had been to the emergency room three to four times 
because of his bronchitis in the last year.  Neither the 
private treatment records, nor the emergency room records 
have been provided or identified by the veteran.  As with the 
records from Dr. Cartwright, he should be asked to either 
provide the records or authorize the RO to obtain them.

A new respiratory examination is required to fully assess the 
veteran's level of disability and to address the efficacy of 
the several PFT results of record, especially the FEV-1/FVC 
ratios.  The RO can then reevaluate the veteran's disability 
evaluation with consideration of the FEV-1 value and the FEV-
1/FVC ratio.

The veteran testified that his hearing loss had gotten worse 
since his last VA examination at his video conference hearing 
in December 2007.  He said he had a great deal of difficulty 
in hearing people speak and that it was particularly hard if 
he was not looking at the individual.  

The Board notes that the veteran was granted service 
connection for his hearing loss by way of a rating decision 
dated in December 2002.  He was assigned a 10 percent 
evaluation at that time.  The veteran had an audiology 
examination in April 2006.  Based on the results of that 
examination, his disability evaluation for his hearing loss 
was increased to 20 percent.  

In light of the change in the veteran's hearing from 2002 to 
2006 and his assertion that his hearing has gotten worse 
since his last VA examination, a new examination is required.

The veteran's claim for a TDIU rating is inextricably 
intertwined with the other two issues on appeal.  Therefore, 
that issue will be remanded for consideration upon completion 
of the development regarding the veteran's service-connected 
bronchitis and hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that he identify 
the names, addresses and approximate 
dates of treatment for all health 
care providers, VA and private, who 
may possess additional records 
pertinent to his claim from 2002 to 
the present.  The RO should attempt 
to obtain and associate with the 
claims folder any medical records 
identified by the veteran.  

This would include the records from 
Dr. Cartwright, the private 
treatment records referenced by the 
veteran at his VA examination in 
April 2006, and the emergency room 
visits he spoke of at the 
examination.  

2.  The veteran should be afforded a 
VA examination to determine the 
nature and extent of his service-
connected bronchitis.  The veteran's 
claims folder and a copy of this 
remand must be made available to the 
examiner prior to the examination.  
All appropriate testing should be 
carried out and the results must be 
included in the examination report.

In addition to performing the 
required examination, the examiner 
is requested to review the PFTs of 
record at the time of this remand, 
specifically the PFTs dated in 
August 2001, January 2004, and April 
2006, and any others that may be 
added prior to the examination.  The 
examiner is requested to state 
whether the results of the PFTs 
appear to be reliable, especially 
the FEV-1/FVC ratio from January 
2004.  Further, the examiner is 
requested to provide the post-
bronchodilator FEV-1/FVC ratio from 
the PFT done in April 2006.  

The examiner is requested to provide 
an opinion as to whether the 
veteran's service-connected 
bronchitis prohibits him from 
obtaining and maintaining 
substantially gainful employment.  A 
complete rationale should be 
provided for any opinions expressed.   

3.  The veteran should be afforded 
an audiological examination to 
ascertain the severity of his 
service-connected bilateral hearing 
loss.  The examiner should include a 
description of the functional 
effects caused by the veteran's 
hearing loss disability.  See 
Martinak v. Nicholson, 21 Vet. App. 
447, 455 (2007).

The examiner is also requested to 
provide an opinion as to whether the 
veteran's service-connected hearing 
loss prohibits him from obtaining 
and maintaining substantially 
gainful employment.  A complete 
rationale should be provided for any 
opinions expressed.   

4.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If any benefit sought is 
not granted, the veteran and his 
attorney should be furnished with a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  No 
action is required of the veteran until he is notified by the 
RO.  The veteran has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


